      Case 7:20-cv-91459-MCR-GRJ Document 4 Filed 06/08/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS
EARPLUG PRODUCTS                              Case No. 3:19md2885
LIABILITY LITIGATION

This Document Relates to:                     Judge M. Casey Rodgers
Hager, 7:20cv91459                            Magistrate Judge Gary R. Jones


                                      ORDER

      Plaintiff James Allen Hager’s case was transferred from the 3M

administrative docket to the 3M MDL docket on May 21, 2020. Accordingly,

pursuant to Pretrial Order No. 22, Mr. Hager was required to file a Notice of

Designated Forum on his individual docket and pay a filing fee by June 1, 2020. See

Case No. 3:19md2885, ECF No. 898. To date, neither of these requirements has

been met. Therefore, Mr. Hager is hereby directed to file the requisite notice and

pay the appropriate filing fee by June 15, 2020. Failure to comply with this directive

will be grounds for dismissal.

      SO ORDERED, on this 8th day of June, 2020.


                                 M. Casey Rodgers
                                 M. CASEY RODGERS
                                 UNITED STATES DISTRICT JUDGE
